DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Kazuo et al. disclose: an electro-optic crystal (fig.1) having a relative permittivity of 1,000 or higher (para. [0066]) and including a first surface (fig.1 the first surface contains electrode 12) to which the input light is input and a second surface (fig.1 the second surface contains electrode 13) which faces the first surface; a first optical element including a first electrode (fig.1 item 12) which is disposed on the first surface of the electro-optic crystal and through which the input light is transmitted; a second optical element including a second electrode (fig.1 item 13) which is disposed on the second surface of the electro-optic crystal and through which the input light is transmitted; and a drive circuit configured to apply an electric field between the first electrode and the second electrode (para. [0051]-[0052]), wherein the first electrode is disposed alone on the first surface, wherein the second electrode is disposed alone on the second surface, wherein at least one of the first Awaya et al. disclose: the electro-optic crystal is of a perovskite-type (para. [0028]), a propagation direction of the input light and an applying direction of the electric field are parallel to each other in the electro-optic crystal (para. [0011], [0028], [0039]). The prior arts of record fail to teach, disclose, suggest or make obvious: the first surface is located along a crystal axis as a rotation center in three crystal axes of the electro-optic crystal and one axis between axes obtained by rotating only two remaining crystal axes about the rotation center at an angle from between 40 degrees and 50 degrees.
Regarding independent claim 3, the claim contains the same substantive limitations as independent claim 1, the claim is therefore allowed on the same basis. 
Claims 2, 4-30 are allowed on the same basis as independent claims 1 & 3 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri. 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884